EXHIBIT (a)(9) FORM OF AMENDMENT NO. 8 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY MUNICIPAL TRUST THIS AMENDMENT NO. 8 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 16th day of February, 2010, by the Trustees hereunder. WHEREAS, the Board of Trustees have determined that it is in the best interests of American Century Municipal Trust (the "Trust") to add an Institutional Class of shares of the series titled High-Yield Municipal Fund and the series titled New York Tax-Free Fund; and WHEREAS, the Board of Trustees have determined that it is in the best interests of the Trust to add an A Class of shares and a C Class of shares of the series titled Tax-Free Bond Fund. NOW, THEREFORE, BE IT RESOLVED, each of the aforementioned actions shall take effect as of March 1, 2010; and FURTHER RESOLVED, that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such actions by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF, a majority of the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century Municipal Trust Jonathan S. Thomas Peter F. Pervere John Freidenrich Myron S. Scholes Ronald J. Gilson John B. Shoven Frederick L.A. Grauer Jeanne D. Wohlers SCHEDULE A American Century Municipal Trust Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof), with the relative rights and preferences as described in Section 6: Series Class Date of Establishment Tax-Free Money Market Fund Investor 07/31/1984 Tax-Free Bond Fund Investor 07/31/1984 Institutional 12/17/2002 A Class 03/01/2010 C Class 03/01/2010 High-Yield Municipal Fund Investor 12/15/1997 Institutional 03/01/2010 A Class 05/08/2002 B Class 05/08/2002 C Class 05/01/2001 Long-Term Tax-Free Fund Investor 12/12/2005 Institutional 12/12/2005 A Class 12/12/2005 B Class 12/12/2005 C Class 12/12/2005 New York Tax-Free Fund Investor 03/11/2009 Institutional 03/01/2010 A Class 03/11/2009 C Class 03/11/2009 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. A-1
